Citation Nr: 1105047	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-29 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left foot hallux limitus, 
status post Keller arthroplasty, to include as due to service 
connected bilateral plantar fasciitis and bilateral ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to July 1988 
and from April 1989 to April 1994, including service during the 
Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the Veteran's claim for service 
connection for left foot hallux limitus, status post Keller 
arthroplasty.

The Veteran testified before the undersigned in a May 2006 
hearing at the San Antonio satellite office of the RO.  A 
transcript is of record.  

The issue of entitlement to service connection for 
rheumatoid arthritis has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

This matter was previously remanded for additional development 
and adjudication by the Board in May 2007, October 2008 and July 
2010.  The Board regrets that the requested development has not 
been completed and it is, therefore, necessary to remand the 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

In July 2010, the Board remanded the claim in order to provide a 
VA examination to determine whether the left foot hallux limitus, 
which was surgically repaired in 2004, was caused or aggravated 
by his service connected bilateral plantar fasciitis or bilateral 
ankle disability or was otherwise related to service.  The 
Veteran was provided a VA examination in August 2010, where the 
examiner concluded that left foot great toe hallux rigidus/hallux 
limitus was not caused by or a result of bilateral plantar 
fasciitis and/or bilateral ankle disabilities or in-service 
injuries.  The examiner stated that the left foot disability was 
a normal age related degenerative change in the left hallux.  The 
examiner then stated that there was no scientific evidence that 
the Veteran's pes planus or the ankle disability has caused or 
aggravated the left foot disability.  

The Board finds that the VA opinion is not adequate for the 
purposes of evaluating the Veteran's claim for service 
connection.  First the opinions requested in the July 2010 remand 
have not been provided.  The Board emphasizes that pes planus is 
not a service connected disability and that the VA opinion must 
address the service connected bilateral plantar fasciitis and 
bilateral ankle disabilities, both in the opinion and the 
rationale.  As the Board's July 2010 remand order has not been 
complied with, remand of the issue is necessary.  See Stegall v. 
West, 11 Vet. App 268 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).  The requested opinions must 
be provided in order to properly adjudicate this claim.  

Upon remand, the VA examiner is asked to address specific 
questions regarding both the direct and secondary theories of 
causation.  The opinion must address whether the left foot hallux 
limitus, which was surgically repaired in 2004, was caused or 
aggravated by his military service or was caused or aggravated by 
his service connected bilateral plantar fasciitis or bilateral 
ankle disabilities.  

The Board acknowledges the examiner's opinion that this 
disability is age-related.  However, if upon further review, an 
examiner comes to this same conclusion, a rationale must be 
provided as to why this particular disability is age related and 
not caused by or aggravated by service connected bilateral 
plantar fasciitis or bilateral ankle disabilities.  Furthermore, 
the Board recognizes that pes planus has been found in this case.  
While the examiner can and should discuss the implications, if 
any, surrounding pes planus, the opinions requested, which 
specifically address the impact of the bilateral plantar 
fasciitis or bilateral ankle disabilities, must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to 
the examiner who conducted the August 2010 
examination to determine whether the left 
foot hallux limitus, which was surgically 
repaired in 2004, was caused or aggravated by 
his military service or was caused or 
aggravated by his service connected bilateral 
plantar fasciitis or bilateral ankle 
disabilities.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  

After considering the Veteran's statements 
and history of symptoms and treatment, the 
examiner should:

a). Provide an opinion as to whether there is 
at least a 50 percent probability (at least 
as likely as not) that left foot hallux 
limitus had its onset in active service; is 
otherwise the result of disease or injury in 
service; or was aggravated (underwent an 
increase in underlying disability) in 
service. 

b).  Provide an opinion at the whether there 
is at least a 50 percent probability (at 
least as likely as not) that left foot hallux 
limitus was caused or aggravated by the 
Veteran's service connected bilateral plantar 
fasciitis or bilateral ankle disabilities.  

For the purposes of VA compensation, hallux 
limitus is deemed to have been shown 
currently, because it was demonstrated during 
the course of this appeal.  

The rationale for all opinions expressed 
should also be provided.  In rendering these 
opinions, the examiner should consider the 
Veteran's reports of his history and 
symptoms.  

If the examiner who provided the August 2010 
examination is not available, another VA 
examiner should review the Veteran's 
statements, test results and claims folder 
and provide the requested opinions.  

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions asked for in this remand.

3.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case, before the claims file is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

